﻿Mr. President, many speakers who preceded me to this rostrum have been more than eloquent in describing the rare qualities of leadership you bring to the presidency of the forty-sixth session of the General Assembly. What more can we add other than to assure you, Sir, that we too repose our confidence unstintingly in your ability to steer the deliberations of this momentous session to a fruitful conclusion. And we congratulate you, most sincerely, on your election to this high office. The distinguished Foreign Minister of Malta lived up to our expectations during his tenure of office. We salute him for a job well done.
We welcome to our midst the seven new Members that have just joined the United Nations. We wish them well. An increase of seven new Members can only enhance the strength and vitality of our Organization and advance it further towards universality.
Under the stable and purposeful leadership of our indefatigable Secretary-General, Mr. Javier Perez de Cuellar, the United Nations has continued to respond forcefully and creatively to the fast-changing panorama of human history. The past year has been particularly challenging, and even daunting, for our Secretary-General and for the United Nations. The Gulf crisis which was in full bloom during our last session, early this year burgeoned into a full-scale war whose consequences are still reverberating. Thankfully, a renascent United Nations was not found wanting in its response to the crisis; aggression has been defeated; the Emirate of Kuwait has been liberated. We salute the Secretary-General under whose leadership the United Nations has been given a new lease on life.
As the old world of nuclear terror, political tyranny and ideological confrontation gives way to the new world in which our major preoccupation is whether we have the capacity "to execute the increasingly versatile projects of peace", (A/46/1, page 4) to quote the Secretary-General's report the leading role of the United Nations in the shaping of the new world order has become very crucial indeed. As the Secretary-General's report also states. "The effectiveness of the United Nations can no longer be in doubt". (Ibid.) 
What continues to be in doubt, in our view, is our readiness, we the Members of the Organization, to give the United Nations the wherewithal to perform its escalating tasks. The peace that is breaking out everywhere in the world needs nurturing while, at the same time, new conflicts now erupting as a consequence of the precipitate expiration of the old order are threatening the new world order in its infancy. And we expect the United Nations, trammelled by unpaid arrears and late payment of contributions, to rise to the occasion, to police peace and manage conflict with an empty treasury. Mission impossible!
Nevertheless, the world is changing for the better. A new cycle of history whose character we must all participate in shaping has begun. Throughout the globe today the common man and woman are insisting on regaining mastery of their destiny. Multi-party democracy has become the common clarion call of mankind, a triumphant affirmation of the phenomenon of peoples' power. Be it in Africa, Eastern Europe or elsewhere in the world today, an inexorable process of renewal is in progress.
And yet as the struggle for democratic pluralism intensifies new conflicts arise while old and hitherto suppressed antagonisms are set free. The historical excesses of extreme nationalism and ethnocentrism are threatening the peaceful evolution of the new world order we all seek to nurture. Change is not coming peacefully everywhere. It rarely does. Our hearts go out to the people of Yugoslavia and other Eastern European States that are caught in the throes of difficult and painful transitions. This is what the Secretary-General, with his usual candour and precision, calls "a unique juxtaposition of promise and perils" (A/46/1, p. 5).
In our view, however, the promise is transcendent. A world free of the threat of nuclear holocaust and political tyranny and totalitarianism is not necessarily bereft of conflict, but it is the best insurance for peace and tranquillity among nations and peoples. There is the understandable fear and anxiety that we have begun the era of monopolarity, the domination of the world by one super-Power unrestrained by the checks and balances of bipolarity, and that more tyranny and fear is likely to be perpetrated by the lone super-Power in the new world order. Such apprehensions are understandable, even as we fervently cherish the hope that with a strengthened United Nations and the ascendancy of economics as the locus of power the new world order will be one characterized by democratic multipolarity driven by interdependent economic competition. And it must be emphasized that a durable new world order can result only from our united efforts, not from a lone super-Power's fiat.
The agenda of the forty-sixth session is, like its predecessors, long and varied. This is an indication that we still have a long way to go to resolve the many problems that confront our Organization. It is hoped that the new mood at the United Nations will enhance our capacity to search for solutions to these problems.
We have seen how successful the United Nations can be if its endeavours in the service of peace enjoy the support of its membership in both the Security Council and the General Assembly. The Security Council, in particular, has demonstrated that, united, it can act decisively as a preserver of international peace and security. In Asia, at long last the end of the Cambodian tragedy appears to be at hand. The parties to that long-festering conflict which has wasted millions of Innocent lives have finally agreed on an electoral system to be lined to conduct, multiparty democratic elections. Here again the Instrumentality of the United Nations as an impartial arbiter in the resolution of Intractable problems has proved its undoubted efficacy.
Unfortunately, Afghanistan is still bleeding, a continued victim, not of the United Nations failure to devise a successful solution to the civil war there but, rather, a victim of the refusal by the parties to the civil war to implement the letter and spirit of the United Nations Geneva Agreements. It is hoped that the recent decision by the United States and the Soviet Union to terminate the supply of arms to the belligerents will starve both parties of the incentive to prolong the needless blood-letting.
But the United States and the Soviet Union are not the only suppliers of arms to the belligerents. Consequently, the United Nations must make it clear that subsidiary suppliers of arms to fuel and sustain the Afghan tragedy are also duty bound to respect United Nations-brokered peace agreements.
In the Middle East, the guns of war are silent at least on the Iraq Kuwait front. Thank God, Kuwait's freedom and independence have been restored. A dangerous precedent has not been allowed to scar the face of humanity - that a small, defenceless independent and sovereign State be obliterated from the face of the earth with impunity by a powerful neighbour. We can argue interminably about the excesses or depredations of Desert Storm, but the reality is that the restoration of Kuwait's existence as a free and independent nation has reassured small, powerless and defenceless States, like my own, of their inalienable right to exist as free and independent nations - provided, of course, that from now on there will be no selective morality in the treatment of aggression by the powerful against the weak. 
The Cyprus question remains as stubborn as ever. There is what is called new thinking in the world today and the world is changing so fast that the sap-makers have thrown up their arms in despair and frustration. And yet some things are refusing to change. One of them is the tragic division of the idyllic island of Cyprus, a non-aligned and Commonwealth country that threatens no one. A lot of time and energy has been expended in the search for a solution to the Cyprus problem by the Secretary-General over the years without much luck. The parties are still set in their old positions, oblivious of the buffeting winds of change around them. Cyprus must be reunited, to take its rightful place in the new world order.
The Middle East also remains frozen in the unremitting immobility of the seemingly irreconcilable positions of its conflicting nations. Lebanon has taken decisive steps, towards internal peace and national reconciliation while the people of Palestine remain homeless. Israel is continuing to expand Jewish settlements in the occupied territories while processing a commitment to negotiations to reconcile the national aspirations of the Jewish people and their Arab neighbours. Creating facts on the ground in the West Bank and Gaza runs the risk of ensuring the failure of negotiations even before they start.
Botswana fully supports the United States initiative aimed at convening a Middle East peace conference, where, we hope, the nations of the area and the Palestinian people will come together at a conference table to find common ground for the harmonization of their conflicting nationalisms. The United States initiative represents an opportunity which can only be missed or wasted at great peril to peace. Israel has the opportunity of a lifetime to satisfy itself that all the Palestinians want is a home of their own in the West Bank and Gaza, and not the obliteration of the Jewish State from the face of the Middle East. The Palestinians, equally, ate presented with a rare opportunity to clarify whether Israel wants peace, or confirmation of Its territorial conquests.
In southern Africa, the situation gives grounds for hope. The last vestige of white minority rule is about to be expunged. South Africa la In the throes of dramatic change despite the seemingly Insoluble urban violence that has created the perception that black South Africans cannot realise that the moment of reckoning has arrived violence evidently orchestrated by sinister elements that are bent on frustrating the birth of a new nation in that strife torn country. 
The people of South Africa stand poised at the gate of the new South Africa they have sought all these years. The apartheid scaffolding has been removed and dismantled even though the structure - the structure of apartheid - remains intact. The legislative basis of apartheid has been removed for the first time in more than 300 years, and South Africa for all South Africans regardless of colour, race or creed is ready to be negotiated.
There is no time to waste. The conditions of the United Nations consensus Declaration on Apartheid and its Destructive Consequences in Southern Africa may not have been met in letter and spirit, but the time has come for the people of South Africa to proceed to the Conference table to negotiate a new democratic dispensation for their country. The Abuja statement on South Africa issued by the Organization of African Unity (OAU) Ad Hoc Committee in July 1991 is unequivocal about the urgent need for negotiations to begin:
"The Committee underscores the fact that central to the struggle for the eradication of apartheid is the transfer of power to a democratic government elected on the basis of a non-racial and democratic constitution. It reasserts that negotiations leading to the drawing up and adoption of this constitution is now the most urgent and pressing question. To this end, it calls upon the national liberation movements and all the anti-apartheid forces to work in concert within the framework of a patriotic front." (A/46/450, annex, para, 4)
The situation in South Africa today is almost a replica of the situation in Namibia during the implementation of Security Council resolution 435 (1978) in that territory. If we are expecting the establishment of perfect peace in South Africa as a prelude to the commencement of the negotiations for a new 
South Africa we are expecting the impossible. The closer we are to the realisation of the new South Africa the more desperate and vicious will be the resistance. The negotiations themselves are most likely to be accompanied by the escalation of violence, inspired or free-wheeling, in the townships and elsewhere in South Africa.
Of utmost importance at this crucial Juncture is the adoption of a democratic constitution to end once and for all minority rule in South Africa. Political prisoners have been released and are being released and will all be released simply because there is no sense whatsoever in keeping them incarcerated. General amnesty, however Imperfect, is now in place under the trusted auspices of the Office of the United Nations High Commissioner for Refugees, which guarantees the safe repatriation of exiles. The repressive laws that have formed the foundation of apartheid and have been the object of the United Nations anti-apartheid campaign for close to half a century have been abolished. There is today an atmosphere of relatively free political activity in South Africa, free enough at least to allow the convening of an all-party conference to negotiate a new constitution.
Nevertheless, the United Nations must continue to insist on the cessation of violence in the townships and elsewhere in the country so that an atmosphere auspicious for negotiation could be created in South Africa. While the onus for the maintenance of law and order rests with the South African Government, black leaders are also duty bound to contribute to the search for a national solution to the destructive violence. It does nobody any good simply to stand, watch and criticize and allow the dark and sinister forces of hired thugs and assassins to cheat the people of South Africa of their right to be free from the scourge of racial tyranny.
We are pleased that the United Nations Western Sahara operation was set in motion on 6 September 1990. It is hoped that the two parties to that conflict will cooperate with the Special Representative of the United Nations Secretary-General to ensure that a successful referendum to settle the question of Western Sahara once and for all is held on schedule.
In Central America, it is hoped that the leaders of El Salvador will cooperate with the Secretary-General In his efforts to facilitate negotiations to end the ruinous civil war that has threatened to bleed the country to death. We urge the Security Council to continue to take a keen interest in the issue.
Over the years the world has seen the emergence and growth of what some call a "borderless economy"; and yet the world economy has continued to be controlled by the macroeconomic policies of a handful of countries. We cannot talk about democracy, good governance and transparency at the national level and deny the application of these principles to the management of the international economic system. It is appropriate and indeed desirable that pluralism find a niche in the macroeconomic management of the global economy. The major players in the "borderless economy" should appreciate that this is in their self-interest too. The persistence of the world's economic ills is a sore reminder that some of the prescriptions which are preferred by the major actors have fallen short of addressing the root cause of the problems. The involvement of other States will provide alternative approaches to dealing with these problems.
Botswana welcomes the proposal made by the Secretary General on 3 July 1991 in his opening statement at the second regular session of the Economic and Social Counci1 on the convening of an international conference on development financing. We are pleased that this issue will be given serious consideration during this session of the General Assembly. How that the distracting East/West divide has been eliminated the time la opportune to attend to the real problems facing humanity. Some of the vast, resources that have been spent to produce and maintain weapons of mass destruction should now be channelled towards pressing development problems. It is our sincere hope that the current climate of consensus will be fully taken advantage of in order to reach a satisfactory decision.
We look forward to a successful conclusion of the Uruguay Round of multilateral trade negotiations. The integration of Eastern and Central Europe into the world economy entails the need for greater access to markets. Resource flows to developing countries and the economies in transit ion alone, without increased trade opportunities, cannot lead to sustained and sustainable development. There is a new sense of urgency to bring protectionism to an end.
Africa's critical economic situation persists. In many countries the situation has deteriorated. The continent is faced with a crippling debt burden. At the end of 1990 Africa's debt amounted to over $270 billion. Although this amount may appear small compared to global debt figures, the seriousness and enormity of the problem can be readily appreciated when one takes into account the debt-service ratios which are so high that most of the export revenues are used to repay debt instead of financing development- The reduction 'A debt obligations should be made a major priority if Africa is to be able to face the development: challenge in the 1990s. African countries fully understand their responsibility in tackling these problems. They accept the need for policy coordination aimed at affectively dealing with the developmental problems. It is important that the special needs of Africa are not only kept on the International agenda hut that genuine efforts are also made to resolve them.
Botswana attaches the utmost importance to issues of environment and development. The conservation of our renewable and non-renewable resources in a major component in the formulation and implementation of development policies. Since independence Botswana has enacted a variety of laws aimed at addressing environmental issues. Last year we adopted a national conservation strategy with a view to ensuring effective coordination between issues of environment and development. The areas of major concern are range-land degradation, the use of wood fuel without replanting trees, the mining of groundwater, the reduction of wildlife species, the generation of wastes which pollute soil and water, and the abandonment of open mining shafts and quarry pits.
It is Botswana's policy that the responsibility for conservation and protection of the environment should fall upon those who own and/or manage the country's resources. These include communities, farmers, livestock owners, small enterprises and industrialists. In this respect the Government requires sound environmental impact studies for major development projects. It is the aim of Botswana to ensure that the prices of such resources as land, water and forests reflect the scarcity values in order to increase awareness of the need to conserve such resources.
Botswana is committed to playing its part in dealing with issues of environment. But there are limitations as to what a poor developing country can do on its own, given the fact that the question of development is an important aspect of a nation's capacity to address the environmental challenges. In view of this, the 1992 Rio de Janeiro United Nations Conference on Environment and Development will be a historic landmark in multilateral cooperation. It is our fervent hope that the Conference will adopt concrete decisions aimed at addressing the link between environment and development. Many people in developing countries live in abject poverty, and for the poor long-term sustainabi1ity plays an insignificant role in decisions on production and consumption. What is uppermost in their minds is how to survive or live from one day to the next. Poverty breeds environmental degradation, which in turn reproduces and reinforces poverty. This first world summit on environment and development should address those issues in clear and unambiguous terms. This would involve, among other things, assisting developing countries to gain access to environmentally sound technologies.
Botswana reaffirms its faith in the United Nations. This unique Organisation has served us well despite the severe constraints that have so often in the past, frustrated its endeavours In the service of peace. Released from those constraints and infused with a new dynamism and a renewed sense of purpose, the United Nations has the capacity to give form and shape and meaning to the new world order for the good of mankind as a whole.
Finally, it is our fervent hope that Africa's bid for the post of Secretary-General of the United Nations will be crowned with success. All we ask is to be allowed the opportunity to serve on the thirty-eighth floor.
